 Case 17-20934         Doc 205      Filed 02/14/19 Entered 02/14/19 13:09:41    Desc Main
                                     Document     Page 1 of 3


KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                   IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF WYOMING

In re:                                          )
         DENNIS MEYER DANZIK,                   )
                                                )     Case No. 17-20934
                                                )      CHAPTER 11
                                    Debtor.     )

                    MOTION FOR ALTERATION OR AMENDMENT
                         OF AN ORDER OF THE COURT

TO the Honorable United States Bankruptcy Judge:

         THE APPLICATION of Dennis Meyer Danzik, the Debtor-In-Possession, by Ken

McCartney of The Law Office of Ken McCartney P.C. is brought pursuant to Federal

Bankruptcy Rule 9023(e) and would request the court alter its February 6th, 219, Order

Dismissing (Doc#202) the above described proceeding and enter an order converting the

above described proceeding to one providing relief under chapter 7 of the bankruptcy code.

In support thereof be advised as follows:

         1. It has been seven days since the Order in question was entered, well under the

            fourteen period of time in which such a motion is considered timely.

         2. At the time the cases was dismissed, the Debtor had been accumulating funds in

            both a Debtor-in-Possession’s Account and a trust account labeled “Tax

            Account,” for use as a deposit to move forward a chapter 11 plan.
                                              Page 1 of 3
Case 17-20934     Doc 205   Filed 02/14/19 Entered 02/14/19 13:09:41         Desc Main
                             Document     Page 2 of 3


    3. The monthly report last filed in this case show the accounts to have had EOM

       balances of $95,310.03 in the Dip Account and $345,925.10 in the Tax Account,

       a total of $441,2235.13 on deposit in good faith for furtherance of the bankruptcy

       process.

    4. Within moments of the Court’s Order Dismissing, the CWT Parties served the

       Debtor-in Possession bank, exhibit A hereto effectively garnering the entire

       balances of both accounts for the CWT Parties purpose, and their purpose alone.

    5. This transaction would easily be an avoidable preference if the Debtor were to

       file a chapter 7 petition today. That chapter 7 would require the trustee to deal

       with the levy as a preference in adversary litigation that can be avoided if this

       case is simply converted to chapter 7.

    6. The Debtor would suggest that the results of one party action of the CWT Parties

       after this court’s ruling on dismissal constitute traditional grounds for

       reconsideration of the court’s earlier order as now it is quite clear that the best

       interest of the creditors as the Debtor suggests, and the Debtor as evidence by

       his making this request, would be served by the orderly pro-rata distribution of

       the Debtor-in-possession’s funds provided for under the bankruptcy

       accomplished by an impartial chapter 7 trustee.

    7. The Debtor claims no exemption in these funds under Wyoming law and does

       not anticipate any direct financial benefit to himself as a result of this action.

       Counsel has discussed this request with the Office of the US Trustee and counsel

                                     Page 2 of 3
 Case 17-20934    Doc 205    Filed 02/14/19 Entered 02/14/19 13:09:41         Desc Main
                              Document     Page 3 of 3


         for the IRS with no resulting commitment of support or opposition expressed

         prior to the filing of the actual pleading. No representation can be made about

         the US Trustee or IRS’s position will be in the presence of this actual request.

      WHEREFORE, Applicant prays for the annexed Order for which no previous

application has been made.


      DONE this 14th day of February, 2019.

                                         Respectfully submitted for the Debtor


                                         By: /s/ Ken McCartney
                                         KEN McCARTNEY, Bar No. 5-1335
                                         The Law Offices of Ken McCartney, P.C.
                                         Post Office Box 1364
                                         Cheyenne, WY 82003
                                         Tel (307) 635-0555
                                         Fax 307) 635-0585
                                         Email: bnkrpcyrep@aol.com




                                      Page 3 of 3
